Citation Nr: 0415436	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected low back disability with degenerative disc 
disease L3-S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to March 1997.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In an August 2002 decision, the Board denied the appellant's 
appeal.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an April 2004 Order, the 
Court vacated the Board's August 2002, decision and remanded 
the matter to the Board for further action.  

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As noted above, the Board's August 2002 decision was vacated 
by the Court and remanded to the Board for further action.  
Specifically, the Court dictated that the veteran must be 
afforded a new VA examination to determine whether pain 
significantly limits lumbar spine functional ability during 
flare-ups or after repeated use and whether the veteran's 
lumbar spine exhibits weakened movement, excess fatigability 
or incoordination as per DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§  4.40, 4.45.

Additionally, the Board notes that during the pendency of 
this appeal, VA amended 38 C.F.R. §4.71a by revising 
Diagnostic Code 5293 which sets out the criteria for 
evaluating intervertebral disc syndrome.  These became 
effective September 23, 2002.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The diagnostic criteria for rating 
disabiities of the spine were subsequently revised, effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 
2003).  The RO's review of the veteran's claim should include 
consideration of both the prior and the new rating criteria 
subject to effective date limitations.  See 38 U.S.C.A. § 
5110.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported to allow for 
application of both old and new rating 
criteria.  Range of motion should be 
reported, and the examiner should offer 
an opinion as to whether pain 
significantly limits the veteran's 
functional ability during flare-ups or 
when his spine is used repeatedly over a 
period of time and whether or not the 
lumbar spine exhibits weakened movement, 
excess fatigability or incoordination.  
Symptoms associated with degenerative 
disc disease should also be clearly 
reported to allow for application of old 
and new criteria of intervertebral disc 
syndrome.  A detailed supporting 
rationale for all opinions should be 
provided. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is 
warranted.  The RO should consider both 
old and new rating criteria as 
applicable.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


